        Case 6:14-cv-01424-MC Document 92-4 Filed 12/22/20 Page 1 of 2
         Case: 19-35547, 11/27/2020, ID: 11907507, DktEntry: 77, Page 1 of 2

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    NOV 27 2020
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 MICHAEL T. BROOKS,                            No. 19-35547

               Plaintiff - Appellant,
                                               D.C. No. 6:15-cv-00983-MK
   v.                                          U.S. District Court for Oregon,
                                               Eugene
 AGATE RESOURCES, INC., DBA
 Agate Healthcare (Oregon ABN                  MANDATE
 695284-96), DBA Apropo Benefits
 Management, LLC, DBA Employers
 Health Alliance, LLC, DBA Health
 Policy Research Northwest, DBA Lane
 Home Medical, LLC, DBA Lane
 Individual Practice Association, Inc.,
 DBA Trillium Advantage, DBA
 Trillium Community Health Plan, DBA
 Trillium Community Health Plan, Inc.,
 DBA Trillium Community Health Plan,
 LLC, DBA Trillium Coordinate Care
 Organization, Inc., DBA Trillium
 Medicare, DBA Trillium Sprout,

               Defendant - Appellee.


        The judgment of this Court, entered November 05, 2020, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.



                                                                            EXHIBIT 4
                                                                           Page 1 of 2
Case 6:14-cv-01424-MC Document 92-4 Filed 12/22/20 Page 2 of 2
 Case: 19-35547, 11/27/2020, ID: 11907507, DktEntry: 77, Page 2 of 2

                                      FOR THE COURT:

                                      MOLLY C. DWYER
                                      CLERK OF COURT

                                      By: Jessica Flores
                                      Deputy Clerk
                                      Ninth Circuit Rule 27-7




                                                                 EXHIBIT 4
                                                                Page 2 of 2
